737 N.W.2d 691 (2007)
Randy BEUS, Deceased, by Monica BEUS, Surviving Spouse, Plaintiff-Appellant,
v.
BROAD, VOGT & CONANT, INC., Star Insurance Company, and Meadowbrook Claims Service, Defendants-Appellees.
Docket No. 132413. COA No. 258995.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the motion for reconsideration of this Court's March 28, 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, J., would grant reconsideration.